Citation Nr: 1027721	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) for the purposes of accrued 
benefits, to include service connection for lung cancer on an 
accrued basis.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to August 1984.  
He died on September [redacted], 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the RO in Cleveland, 
Ohio, which, in pertinent part, denied entitlement to accrued 
benefits for TDIU.  

The Board remanded this case in May 2009.  It returns now for 
appellate consideration.


FINDINGS OF FACT

1.  The Veteran's lung cancer is not related to service and did 
not manifest until two decades after service.

2.  The Veteran had been service connected for sinusitis and 
tinnitus, both rated as 10 percent disabling, a perforated left 
ear drum and hearing loss, and right inguinal hernia, all rated 
as noncompensably disabling, at the time of his death.  These 
evaluations do not meet the schedular requirements for assignment 
of a total disability rating based on individual unemployability.

3.  The Veteran's service connected disabilities were not of such 
severity as to preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The Veteran's lung cancer was not incurred in or aggravated 
by active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 
4.16(a) and (b) (2009).

3.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim for accrued benefits, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a letter 
dated in November 2006 fully satisfied the duty to notify 
provisions for the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Following the Board's May 
2009 remand, additional notice was provided in July 2009 as to 
TDIU and service connection for lung cancer on an accrued basis 
and notice of the conditions for which the Veteran was service 
connected at the time of his death.  Although this letter was not 
sent prior to initial adjudication of the appellant's claim, this 
was not prejudicial to her, since she was subsequently provided 
adequate notice in July 2009, she was provided ample opportunity 
to respond with additional argument and evidence and the claim 
was readjudicated and a supplemental statement of the case (SSOC) 
was provided to the appellant in May 2010.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran and the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  Accrued benefits 
claims are rated based on the evidence of record as of the date 
of the Veteran's death.  Thus, a medical examination is not 
permitted in this case.  

The Board remanded this case in May 2009 to the Appeals 
Management Center (AMC) for additional development and 
readjudication.  The Board instructed that a corrective VCAA 
notice letter be sent pertaining to the issue of accrued benefits 
for service connection for lung cancer and TDIU, and notice of 
the conditions for which the Veteran was service connected at the 
time of his death.  Such notice was provided in July 2009.  The 
Board also instructed that the AMC consider whether service 
connection for lung cancer and TDIU were warranted on an accrued 
basis.  The May 2010 Supplemental Statement of the Case 
determined that no evidence relating the Veteran's lung cancer to 
service was of record and that his service-connected disabilities 
did not render him unemployable.  The AMC has substantially 
complied with the Board's May 2009 remand instruction.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. Accrued Benefits

The appellant contends that she is entitled to TDIU benefits 
under the claim pending at the time of the Veteran's death.  For 
the reasons that follow, the Board concludes that accrued 
benefits are not warranted.

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2009).  A claim for such benefits must 
be filed within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her own 
application).

In the month prior to his death, the Veteran filed an August 2006 
claim for TDIU on the basis that he had malignant tumors of the 
lung that prevented him from working.  The Veteran was not, and 
has not been, service-connected for lung cancer.  In order to 
prevail on the TDIU claim as alleged, service connection for lung 
cancer must be established.  The Federal Circuit has elaborated 
that VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised by 
the evidence, applying all relevant laws and regulations."  
Szemraj v. Principi, 357 F.3d 1370 (2004).  The Board found in 
May 2009 that service connection for lung cancer was reasonably 
raised by the Veteran's August 2006 filing.  As this matter had 
not been addressed by the agency of original jurisdiction, the 
Board remanded, in part, for consideration of whether accrued 
benefits for service connection for lung cancer were warranted in 
the first instance.  The AMC did so in a May 2010 Supplemental 
Statement of the Case.  The Board begins with whether service 
connection for lung cancer is warranted on an accrued basis.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred in or aggravated 
during service if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307; 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was first diagnosed with lung cancer in June 2005.  
The Veteran collapsed during an argument with his son.  He was 
taken to a hospital where small cell lung cancer was identified.  
The Veteran survived until September [redacted], 2006.  The certificate of 
death indicates that lung cancer was the cause of death.

The Veteran had several service-connected disabilities, but none 
involving the pulmonary system.  The Veteran was not treated for 
cancer during service.  The Veteran had no radiation or chemical 
exposure documented in his service treatment records.  The 
Veteran was not diagnosed with lung cancer until two decades had 
passed since his separation from service.  

The appellant indicated in a November 2006 statement that the 
Veteran had wanted to inform VA that he had been permitted to 
smoke during service during service.  This constitutes the only 
evidence that the Veteran's lung cancer could be related to 
service.  Unfortunately, service connection for a disability 
based on a veteran's addiction to nicotine is prohibited on 
claims filed after June 9, 1998.  38 U.S.C. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2009).  The Veteran's claim was received in 
August 2006.  Thus, consideration of tobacco use leading to lung 
cancer is not a permissible theory of the claim.  

The Board finds that there is no permissible theory that allows 
for service connection for lung cancer.  There is no inservice 
incurrence, continuity, nexus (other than a nicotine use theory) 
or presumptive connection between service and the lung cancer.  
Service connection is not warranted for lung cancer for accrued 
purposes.  See 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.1000.

Turning to the accrued TDIU claim, total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of a service-connected disabilities: 
Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is more 
than marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the appellant's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The Veteran had been service connected for sinusitis and 
tinnitus, both rated as 10 percent disabling, a perforated left 
ear drum and hearing loss, and right inguinal hernia, all rated 
as noncompensably disabling, at the time of his death.  The 
Veteran's combined rating is 20 percent.  38 C.F.R. § 4.25.  
These evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The appellant's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).  The rating board did 
not refer this case for extra-schedular consideration.

The evidence of record shows that the Veteran had been gainfully 
employed until June 2005, when his lung cancer was discovered.  
The Veteran had several service-connected disabilities, none of 
which was rated more than 10 percent disabling.  The appellant's 
statements indicate that he did not become unemployable until the 
lung cancer was discovered.  Due to the close proximity between 
the Veteran's August 2006 claim and September 2006 death, the RO 
had no opportunity to develop the Veteran's TDIU claim on an 
extraschedular basis.  

The objective evidence as to the severity of the Veteran's 
service-connected conditions does not show that the conditions 
would prevent him from being employed.  In this case, the 
preponderance of the evidence is against finding that the 
Veteran's service-connected disabilities alone made him 
unemployable.  The only medical evidence of record shows that his 
service-connected conditions are not of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question 
is whether the veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. § 
4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no 
evidence of unusual or exceptional circumstances to have 
warranted referral for extra-schedular consideration of a total 
disability rating based solely on the Veteran's service-connected 
disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the appellant's claim that the Veteran 
was precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that he 
was incapable of performing the mental and physical acts required 
by employment due solely to his service-connected disorders, even 
when his disability is assessed in the context of subjective 
factors such as his occupational background and level of 
education.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on individual 
unemployability was not warranted at the time of the Veteran's 
death.  In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the appellant's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.  
Because TDIU was not warranted for the Veteran's service-
connected disabilities, TDIU benefits for accrued purposes must 
also be denied.  38 C.F.R. § 3.1000.

The appellant's primary contention is that she and the Veteran 
were told to file for 100 percent benefits by VA staff on the 
basis of the Veteran's lung cancer.  She insists that she would 
not have pursued the claim for accrued benefits had someone not 
told her that the Veteran was eligible.  The appellant's November 
2006 statement indicates that she was not filing for a 
"surviving spouse pension" because the Veteran had no wartime 
service.  Her December 2007 VA Form 9 argues that a nonservice-
connected permanent and total disability benefit was available to 
the Veteran and that should be granted.  

The Board is sympathetic to the appellant's situation.  Under the 
relevant legal standards, there is no entitlement to TDIU 
benefits on any basis, including on the basis of an inferred 
claim of service connection for lung cancer.  The Board notes 
that the argument regarding nonservice-connected permanent and 
total disability benefits pertains to nonservice-connected 
pension (Section 306), which the appellant had previously stated 
she was not pursuing, was received more than one year after the 
Veteran's death, and is based on the Veteran's peacetime service, 
which is barred as a matter of law.  See 38 C.F.R. § 3.1000.  


ORDER

Entitlement to TDIU for the purposes of accrued benefits, to 
include service connection for lung cancer on an accrued basis, 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


